Citation Nr: 0430567	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  04-34 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to VA death benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The appellant in this case is the surviving spouse of a 
deceased individual who allegedly had recognized service in 
the Armed Forces of the United States. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision issued by the 
VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the above claim. 

The issue of entitlement to VA death benefits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

 1.  In a letter dated in August 1992, the RO denied the 
appellant's claim of entitlement to VA death benefits.

2.  Evidence received since the August 1992 RO decision is 
not duplicative of evidence previously on file, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1992 RO decision which denied appellant's 
claim of entitlement to VA death benefits is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2004).

2.  The evidence received since the August 1992 RO decision 
is new and material, and sufficient to reopen the claim of 
entitlement to VA death benefits.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the duty to notify and 
assist with regard to the issue of whether new and material 
evidence has been received has been met to the extent 
necessary to reopen the claim, such that any deficiency in 
this regard is harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg 45620 
(2001).  Those provisions are applicable to claims filed on 
or after August 29, 2001.  As the appellant's claim of new 
and material evidence was received on March 16, 2004, the new 
regulatory criteria are applicable.

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  See 38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2004).  As a predicate requirement for a grant of VA 
benefits, a claimant must establish that he or she is a 
"veteran," defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A § 101(2); 38 C.F.R. § 3.1(d). See Selley v. Brown, 
6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9 (2004).  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203 (2004).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department. Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA. VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

It has been held that a person seeking VA benefits must first 
establish by a preponderance of the evidence that the service 
member upon whose service such benefits are predicated has 
attained the status of veteran.  D'Amico v. West, 12 Vet. 
App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); 
Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  With regard to 
a previous and final denial of such status, the establishment 
of veteran status is subject to the requirements of "new and 
material evidence" in order to reopen the claim.  D'Amico, 
209 F.3d at 1327.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992). 

The evidence of record prior to the appellant's current 
attempt to reopen her claim of entitlement to VA death 
benefits included an Application For Old Age Pension 
(Surviving Spouse) dated in July 1991; a Marriage Contract 
dated in January 1946; a Certificate of Death dated in July 
1990; and the appellant's Application For Dependency And 
Indemnity Compensation Or Death Pension By A Surviving Spouse 
Or Child (VA Form 21-534) received by the RO in April 1992.

In August 1954, the RO provided the National Personnel 
Records Center (NPRC) the following information, in pertinent 
part, in order to ascertain if the appellant's spouse had 
recognized service:  date entry into service, November 15, 
1941, and date discharged, May 15, 1946.  

In August 1992, the RO determined that the appellant's spouse 
did not have recognized service.  The appellant did not 
appeal this determination.  In November 1994, she sought to 
reopen her claim but provided no additional evidence in 
support of her claim.  In a letter of the RO dated in January 
1995, she was told that reconsideration of her claim was not 
warranted and that she may reopen her claim by submitting new 
and material evidence.

In March 2004, the appellant sought to reopen her claim and 
submitted various documents in support thereof, to include 
copies of records she had proffered earlier.  In her letter, 
she indicated, in pertinent part, that the date her spouse 
entered service was April 16, 1941 and that the date of his 
separation from service was June 19, 1946.  These dates are 
not consistent with those previously submitted by the RO to 
the NPRC for verification.

The appellant also submitted a document from the General 
Headquarters of the Armed Forces of the Philippines Office Of 
the Chief of Staff dated in August 1958; an Affidavit from A. 
L. S., M.D., dated in April 1948; a Joint Affidavit of V.V. 
and V.C. dated in March 1964; a statement from R.P.E., M.D., 
dated in November 1979; an Affidavit from C.B.J., dated in 
March 1964; a statement from Dr. V.R., dated in April 1964; 
and copies of various pleadings submitted by her spouse in 
prior unrelated proceedings, in one of which her spouse had 
indicated his date of discharge from service had been June 
19, 1946.

The appellant has submitted copies of certain documents that 
were not previously of record.  Because these were not 
previously of record, they are new.  The statements submitted 
by the appellant indicate information that is inconsistent 
with that provided to the NPRC for verification, specifically 
the dates of entry into and discharge from service.  As such, 
she has submitted evidence that is material to the issue of 
whether her spouse had recognized service, and the record 
contains evidence that would warrant a further request to the 
service department to verify or recertify additional military 
service.  See Sarmiento v. Brown, 7 Vet. App. 80, 82 (1994); 
see also Laruan v. West, 11 Vet. App. 80, 82 (1998) 
(observing that if there is reason to believe that 
information provided to service department was erroneous, 
e.g., misspelled name, VA may be required to resubmit request 
for information to service department).  This evidence was 
not before VA in August 1992 and is probative for the reasons 
and bases of denial.  For this reason, the Board finds that 
the evidence added to the record since August 1992 relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the evidence received subsequent to August 1992 
is new and material and serves to reopen the appellant's 
claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to VA death benefits having been 
submitted, the claim is reopened.  To this extent only, the 
appeal is granted.


REMAND

As indicated above, the RO provided the National Personnel 
Records Center information in order to ascertain if the 
appellant's spouse had recognized service which included the 
date of entry into service as November 15, 1941 and the date 
of discharge from service as May 15, 1946.  In September 
1954, it was reported that the appellant's spouse did not 
have recognized service.  

New records submitted by the appellant suggest that her 
spouse entered service on April 16, 1941, and had been 
discharged from service June 19, 1946.  These dates are not 
consistent with those previously submitted by the RO to the 
NPRC for verification.

There is nothing in the claims file to suggest that the NPRC 
or the United States Army Reserve Personnel Command 
(ARPERSCOM, formerly ARPERCEN) conducted a records search 
with the information discussed above.  Consequently, the 
record contains evidence that would warrant a further request 
to the service department to verify or recertify additional 
military service.  See Sarmiento, 7 Vet. App. at 82; see also 
Laruan, 11 Vet. App. at 82.

Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The appellant should be provided 
appropriate notification under the Veterans 
Claims Assistance Act of 2000 (VCAA).  Such 
notice should 1) inform her about the 
information and evidence not of record that 
is necessary to substantiate the claim; 2) 
inform her about the information and evidence 
that VA will seek to obtain on her behalf; 3) 
inform her about the information or evidence 
that she is expected to provide; and 4) 
request or tell her to provide any evidence 
in her possession that pertains to the claim.  
A copy of this notification should be 
associated with the claims folder.
 
2.  The RO must contact the NPRC and/or 
ARPERSCOM and request reverification of the 
appellant's spouse's service.  The request 
for verification of service must encompass a 
search under all personal information not 
previously considered, as discussed above.  

3.  The RO must readjudicate the appellant's 
claim, with application of all appropriate 
laws and regulations, including consideration 
of any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claim remains adverse to the 
appellant, she and her representative should 
be furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



